 



SEPARATION AGREEMENT

     THIS SEPARATION AGREEMENT (this “Agreement”) is by and between Christopher
C. Siffert, (“Mr. Siffert”), a resident of Spring, Texas, and Mitcham
Industries, Inc.(“Mitcham”), a Texas corporation, having its principal place of
business in Huntsville, Texas.

WITNESSETH:

     Mr. Siffert is presently Vice President and Corporate Controller for
Mitcham;

     Mr. Siffert is resigning his employment with Mitcham and all Mitcham
subsidiaries effective August 16, 2005 (the “Resignation Date”);

     Mr. Siffert and Mitcham desire to define their respective rights and
obligations for the future and avoid the expense, delay and uncertainty
attendant to disputes, if any, which may arise from Mr. Siffert’s employment or
resignation of employment;

     Now, therefore, for and in consideration of the mutual covenants and
promises hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Mr. Siffert and
Mitcham agree:

     1.     Resignation. Mr. Siffert has resigned his appointment as an officer
with Mitcham and its subsidiaries to be effective May 23, 2005 and his
employment with Mitcham and its subsidiaries to be effective on the Resignation
Date and Mitcham has accepted his resignation. Mr. Siffert agrees and
acknowledges that (i) for the period May 24, 2005 to August 15, 2005, he shall
have no authority to represent Mitcham or incur obligations on its behalf except
as approved by the Chief Executive Officer and he shall work at the direction of
the Chief Executive Officer on such projects as he may assign from time to time,
which projects shall not require any travel by Mr. Siffert, (ii) on and after
May 23, 2005, he has no authority to and will not act as an officer of Mitcham
or its subsidiaries, and (iii) on and after the Resignation Date, he has no
authority to and will not act as an employee of Mitcham or its subsidiaries.

     2.     Salary and Benefits. For the period May 24, 2005 to June 30, 2005,
Mitcham shall continue to pay Mr. Siffert’s salary according to Mitcham’s
regular payroll practice and provide benefits according to the terms and
conditions of its benefit plans but not to include a car allowance. From July 1,
2005 to August 16, 2005, Mitcham shall continue to pay Mr. Siffert’s salary but,
except for continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act which Mr. Siffert may elect, he shall no longer receive
benefits from Mitcham.  Mr. Siffert shall not participate in or accrue a bonus
in any Mitcham bonus plan on or after May 24, 2005. Payments under this
paragraph shall be made in accordance with Mitcham’s regular payroll practice
with customary withholding for taxes and applicable deductions. Mr. Siffert
acknowledges that such payments are in full satisfaction of all wages, benefits,
and the compensation owed by Mitcham to Mr. Siffert for employment or service
with Mitcham or its subsidiaries.

 



--------------------------------------------------------------------------------



 



     3.     Consulting Services and Fee. For the period August 16, 2005 to
January 31, 2006, Mr. Siffert will consult with Mitcham on such matters and at
such times and places as Mitcham and Mr. Siffert may mutually agree upon. It is
contemplated that Mr. Siffert’s consulting services will be rendered on an
irregular and part-time basis. Mr. Siffert will not be required to follow any
established work schedule or to report to Mitcham at any specified times, either
when performing consulting services or during periods when he is not performing
services but is available to so perform. In the performance of consulting
services requested by Mitcham, Mr. Siffert shall coordinate the furnishing of
his services with representatives of Mitcham, but the method and manner of
performance of such services shall be within the control of Mr. Siffert. Mitcham
shall not exercise supervision of Mr. Siffert in the performance of his
consulting services. Mitcham will pay Mr. Siffert a consulting fee of $11,333.00
per month (pro rated for partial months) in arrears. This consideration shall
constitute payment in full for any and all consulting services actually
performed for Mitcham by Mr. Siffert. Mr. Siffert will pay all Social Security,
federal income taxes, and all other liabilities and taxes incurred by, or on
behalf of, or for the benefit of, Mr. Siffert arising out of the performance of
consulting services, and Mitcham shall have no liability for such matters. In
the event Mr. Siffert accepts other employment, Mitcham shall continue to pay
the consulting fee provided Mr. Siffert complies with his obligations under this
separation agreement.

     4.     Separation Benefits. Mitcham agrees to pay Mr. Siffert thirty
thousand dollars ($30,000.00) within 3 (three) days of the effective date of
this Agreement. Payment under this paragraph shall be subject to applicable
withholding for taxes. In the event that Mitcham notifies Mr. Siffert that he
has committed a material breach of this Agreement, Mr. Siffert shall have ten
(10) days from the receipt of such notification (the “Cure Period”) to cure such
breach. If Mr. Siffert is unable to cure the material breach within the Cure
Period, then Mr. Siffert shall repay all amounts paid by Mitcham within ten
(10) days upon receiving a written demand for payment from Mitcham.

     5.     Prior Rights and Obligations. Except as otherwise provided herein,
this Agreement extinguishes all rights and obligations, if any, which the
parties may have, contractual or otherwise, relating to the employment or
termination of employment of Mr. Siffert with Mitcham.

     6.     Stock Options. If exercised by Mr. Siffert, Mr. Siffert’s vested
stock options as of the Resignation Date shall be exercised in accordance with
the terms and conditions of the (i) Mitcham Industries, Inc. 1994 Stock Option
Plan, (ii) Mitcham Industries, Inc. Incentive Stock Option Agreement,
(iii) Amended and Restated 1998 Stock Awards Plan of Mitcham Industries, Inc.,
(iv) Mitcham Industries, Inc. Incentive Stock Option Agreement (1998 Stock
Awards Plan), (v) Mitcham Industries, Inc. 2000 Stock Option Plan, and
(vi) Mitcham Industries, Inc. Incentive Stock Option Agreement, as applicable to
such vested options, based on the Resignation Date. All Options not exercisable
on the Resignation Date shall terminate and Mr. Siffert shall have no further
rights to any Award as such term is defined in such plans and agreements.

     7.     Restricted Stock. Mitcham agrees as to all Restricted Stock subject
to Forfeiture Restrictions as of August 16, 2005 (which the parties agree are
2,500 Restricted Shares), that such restrictions shall expire as of the
Resignation Date.

-2-



--------------------------------------------------------------------------------



 



     8.     Mitcham Assets. Mr. Siffert hereby represents and warrants that he
has no claim or right, title or interest in any property owned by Mitcham
including without limitation the property designated on Mitcham’s books as the
property or assets of Mitcham and that he will deliver to Mitcham on or before
the effective date of his termination to Mitcham all Mitcham property including
without limitation Company credit cards which were in his possession, custody or
control. Provided, however, if Mr. Siffert returns his personal computer for
inspection and deletion of files related to Mitcham and software owned by
Mitcham, Mitcham shall give the computer to Mr. Siffert upon deletion of such
files and software.

     9.     Proprietary and Confidential Information. In accordance with
Mr. Siffert’s existing and continuing obligations, Mr. Siffert agrees and
acknowledges that Mitcham Parties (as defined below) have developed and own
valuable “Proprietary and Confidential Information” which constitutes valuable
and unique property including, without limitation, concepts, ideas, plans,
strategies, analyses, surveys, research and development materials, and
proprietary information related to the past, present or anticipated business of
the various Mitcham Parties (as defined below). Except as required by law,
Mr. Siffert agrees that he will not at any time disclose to others, permit to be
disclosed, use, permit to be used, copy or permit to be copied, any such
Proprietary and Confidential Information (whether or not developed by
Mr. Siffert or developed by others under his direction or while employed with or
assisting Mitcham) without Mitcham’s prior written consent. Mr. Siffert further
agrees to maintain in confidence any Proprietary and Confidential Information of
third parties received or of which he has knowledge as a result of his
employment. Mr. Siffert agrees that in the event of an actual breach by
Mr. Siffert of the provisions of this paragraph, Mitcham shall be entitled to
inform all potential or new employers of this Agreement and that such breach
shall cause Mitcham immediate and irreparable harm for which damages will not be
adequate.

     10.     Documents. Mr. Siffert represents, warrants, and agrees that he
will leave in his office or has delivered to Mitcham all analysis, computer
files, correspondence, data or information, memoranda, models, notes, research
in any form, records, or other documents, including charts and drawings, and all
copies thereof, made, composed or received by Mr. Siffert, solely or jointly
with others, and which are or were in Mr. Siffert’s possession, custody or
control and which are related in any manner to the past, present or anticipated
business of Mitcham upon termination of his employment. In this regard,
Mr. Siffert hereby grants and conveys to Mitcham all right, title and interest
in and to, including without limitation, the right to possess, print, copy, and
sell or otherwise dispose of, any data, drawings, information, papers,
photographs, records, reports, summaries, or other documents in writing, and
copies, abstracts or summaries thereof, which may have been prepared by
Mr. Siffert or under his direction or which may have come into his possession in
any way during the term of his employment with Mitcham which relate in any
manner to past, present or anticipated business of Mitcham.

     11.     Cooperation. After his resignation and consulting services,
Mr. Siffert shall cooperate with and assist Mitcham to the extent required by
Mitcham in all matters, including without limitation, matters relating to his
employment or the winding up of his pending work and the orderly transfer of any
pending work as designated by Mitcham. This obligation of cooperation and
assistance shall continue for one year and one day from the effective date of
this Agreement, and shall include, without limitation, assisting Mitcham and its
counsel in preparing and defending against any claims which have been or may be
brought against any Mitcham

-3-



--------------------------------------------------------------------------------



 



entity or responding to any inquiry by any person or governmental agency. After
January 31, 2006, the parties agree that Mitcham will compensate Mr. Siffert at
the rate of $150 per hour for such assistance, plus reasonable expenses
incurred. Mitcham’s requests for Mr. Siffert’s cooperation shall be commercially
reasonable and Mr. Siffert agrees that he shall be commercially reasonable in
providing such cooperation, taking into account the needs of Mitcham and the
position he may have with another employer at the time such cooperation is
required. Mr. Siffert shall take such further action and execute documents as
may be reasonably necessary or appropriate in order to carry out the provisions
and purposes of this Agreement

     12.     No Solicitation. Mr. Siffert agrees for a period of one year and
one day from the effective date of this Agreement not to encourage, induce or
solicit, directly or indirectly, or in concert with others, any Mitcham employee
or customer with a current account or doing business with Mitcham in the twelve
months preceding his resignation to terminate their relationship with Mitcham.

     13.     Expenses. Mr. Siffert agrees that he has submitted or will submit
within five days all actual, reasonable and customary expenses incurred by him
in the course of his employment, which Mitcham shall reimburse in accordance
with Mitcham’s expense reimbursement policy.

     14.     Mr. Siffert’s Representation. Mr. Siffert represents, warrants and
agrees that he has not filed any claims, appeals, complaints, charges or
lawsuits against Mitcham, its subsidiary companies or their respective owners,
directors, officers, employees, agents and representatives (such entities and
individuals being collectively, including Mitcham, the “Mitcham Parties”) with
any governmental agency or court and that he will not file or accept benefit
from any claim, complaint or petition filed with any court by him or on his
behalf at any time hereafter as to those claims released herein; provided,
however, this shall not limit Mr. Siffert from filing an action for the sole
purpose of enforcing his rights under this Agreement. Further, Mr. Siffert
represents and warrants that to his actual knowledge (without any inquiry or
investigation), except as disclosed on Schedule 1 hereto, (i) no other person or
entity has any interest or assignment in claims or causes of action, if any, he
may have against any Mitcham Party and which he now releases in their entirety;
that he has knowledge (ii) there has been no act, event, or omission by any
Mitcham Party which is unlawful or violates any governmental rule or regulation
or any rule or regulation of any stock exchange (including the NASDAQ stock
market), (iii) he has not committed, during his employment with Mitcham or any
Mitcham subsidiary, any act which is unlawful or which violates any governmental
rule or regulation or any rule or regulation of any stock exchange (including
the NASDAQ stock market), (iv) he has not been requested by or requested any
Mitcham Party to commit any unlawful act or violate any governmental rule or
regulation or any rule or regulation of any stock exchange (including the NASDAQ
stock market), (v) neither he nor any other person employed by or contracting
with any Mitcham Party has been subjected to any adverse action because any such
person refused to commit any unlawful act or violate any governmental rule or
regulation or any rule or regulation of any stock exchange (including the NASDAQ
stock market), (vi) the books and records of Mitcham are accurate and fairly
reflect the financial condition of Mitcham, and (vii) the financial statements
of Mitcham have been prepared in conformity with accounting principles generally
accepted in the United States. Mr. Siffert further represents and warrants that
during the course of his employment with Mitcham that he has made no
misrepresentation to Mitcham regarding the performance of his duties as an
employee of Mitcham.

-4-



--------------------------------------------------------------------------------



 



     15.     Release. (a) Release of Mitcham. Mr. Siffert agrees to release,
acquit and discharge and does hereby release, acquit and discharge Mitcham and
all other Mitcham Parties, collectively and individually, from any and all
claims and from any and all causes of action against any of the Mitcham Parties,
of any kind or character, whether now known or not known, he may have against
any such Mitcham Party, in their corporate, individual and representative
capacities, including, but not limited to, any claim for benefits, bonuses,
compensation, costs, damages, expenses, remuneration, salary, or wages; and
further including but not limited to all claims or causes of action arising from
his employment, termination of employment, or any alleged unlawful employment
practices, and any and all claims or causes of action arising under any other
federal, state or local laws; except that the parties agree that Mr. Siffert’s
release, acquittal and discharge shall not relieve Mitcham from its obligations
under this Agreement. This release also applies to any claims brought by any
person or agency or class action under which Mr. Siffert may have a right or
benefit.

     (b)     Release of Mr. Siffert. Mitcham agrees to release, acquit and
discharge and does hereby release, acquit and discharge Mr. Siffert from any and
all claims and from any and all causes of action against Mr. Siffert, of any
kind or character, whether now known or not known, Mitcham may have against
Mr. Siffert, including, but not limited to, any claim arising from Mr. Siffert’s
employment, termination of employment, and any and all claims or causes of
action arising under any other federal, state or local laws; except that the
parties agree that Mitcham’s release, acquittal and discharge shall not relieve
Mr. Siffert from his obligations under this Agreement.

     16.     No Derogatory Comments. Mr. Siffert acknowledges and agrees that he
has no knowledge of any act or omission by any Mitcham Party which would
credibly give rise to any derogatory comment and, therefore, agrees to refrain
from making public or private comments relating to any Mitcham Party, corporate
or individual, which are derogatory or which may tend to injure any such party
in its or their business, public or private affairs.

     17.     No Admissions. The parties expressly understand and agree that the
terms of this Agreement and Release are contractual and not merely recitals and
that the agreements herein and consideration paid are to compromise doubtful and
disputed claims, avoid litigation, and buy peace, and that no statement or
consideration given shall be construed as an admission of any claim by either
party, such admissions being expressly denied.

     18.     Enforcement of Agreement. No waiver or non-action with respect to
any breach by the other party of any provision of this Agreement and Release,
nor the waiver or non-action with respect to any breach of the provisions of
similar agreements with other employees shall be construed to be a waiver of any
succeeding breach of such provision, or as a waiver of the provision itself.
Should any provision of this Agreement and Release be held to be invalid or
wholly or partially unenforceable, such holdings shall not invalidate or void
the remainder of this Agreement and Release, and those portions held to be
invalid or unenforceable shall be revised and reduced in scope so as to be valid
and enforceable, or, if such is not possible, then such portion shall be deemed
to have been wholly excluded with the same force and effect as if they had never
been included herein.

-5-



--------------------------------------------------------------------------------



 



     19.     Choice of Law. This Agreement shall be governed by and construed
and enforced, in all respects, in accordance with the law of the State of Texas
without regard to conflict of law principles unless preempted by federal law, in
which case federal law shall govern.

     20.     Merger. This Agreement supersedes, replaces and merges all previous
agreements and discussions relating to the same or similar subject matters
between Mr. Siffert and Mitcham and constitutes the entire agreement between
Mr. Siffert and Mitcham with respect to the subject matter of this Agreement.
This Agreement may not be changed or terminated orally, and no change,
termination or waiver of this Agreement or any of the provisions herein
contained shall be binding unless made in writing and signed by all parties, and
in the case of Mitcham, by an authorized executive officer.

     21.     Agreement Voluntary. Mr. Siffert acknowledges and agrees that he
has carefully read this Agreement and understands that, except as expressly
reserved herein, it is a release of all claims, known and unknown, past or
present. He further agrees that he has entered into this Agreement for the above
stated consideration. He warrants that he is fully competent to execute this
Agreement, which he understands to be contractual. He further acknowledges that
he executes this Agreement of his own free will, after having a reasonable
period of time to review, study and deliberate regarding its meaning and effect,
and after being advised to consult an attorney, and without reliance on any
representation of any kind or character not expressly set forth herein. Finally,
he executes this Agreement fully knowing its effect and voluntarily for the
consideration stated above.

     22.     Headings. The section headings contained herein are for the purpose
of convenience only and are not intended to define or limit the contents of such
sections.

     23.     Notices. Any notices required or permitted to be given under this
Agreement shall be properly made if delivered in the case of Mitcham to:

Mitcham Industries, Inc.
8141 SH Hwy. 75 S.
P. O. Box 1175
Huntsville, TX 77340
Attention: Billy F. Mitcham, Jr.

and in the case of Mr. Siffert to:

Christopher C. Siffert
455 Wildwood Forest Dr. #10304
Spring, Texas 77380

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
in multiple counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument, at Huntsville,
Texas, to be effective on execution by the parties.

     
 
   
 
   
 
   
Date
  CHRISTOPHER C. SIFFERT
 
   

  MITCHAM INDUSTRIES, INC.
 
   

  By:    
 
   
Date
  Billy F. Mitcham, Jr.
President and Chief Executive Officer


-7-



--------------------------------------------------------------------------------



 



SCHEDULE 1

     1.     Disclosure in Mitcham’s Annual Reports on Form 10-K of the names of
certain of Mitcham’s customers.

-8-